Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 10/27/22 has been entered. Claim 4 has been canceled.  Claims 1, 6, and 13-14 have been amended.  Claims 1-3, and 5-15 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/27/22.
Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 14, Applicant has argued Almkvist (U.S. 2015/0139777) “fails to disclose that the outlet port of the bypass valve is directly connected to the interstage duct” (see Remarks filed 10/27/22, Pages 6-8).  The Examiner does not find this argument persuasive.  Support for this amended limitation is found in the original disclosure through the drawings (see Figs. 1-2 at elements 62 and 68) and at Para 32 (of US2020/0362751 (PGPUB for the instant application)) which states “a bypass valve 68 having … an outlet port which is fluid-communicatively connected to the interstage duct 62…”.  There does not appear to be an explicit definition for how “directly” in the amended limitation of “the outlet port of the bypass valve directly connected to the interstage duct” is to be interpreted, however at Para 59 (of US2020/0362751) it is stated that “…the bypass line may have …a second end which is fluid-communicatively connected, i.e. directly connected, to the inlet port of the bypass valve…”.  Here, the usage of “i.e.” is particularly important because it specifically equates “directly connected” to “fluid-communicatively connected”.  Therefore, under the broadest reasonable interpretation of the claimed limitation when viewed in light of the specification, it is reasonable to interpret “directly connected” as being “fluid-communicatively connected”.  And therefore under BRI, Almkvist discloses an outlet port (Modified Fig. 2 below - K (person having ordinary skill in the art would recognize element K as a type of outlet port of element 15)) of the bypass valve (15) being directly connected to the interstage duct (11) because the outlet port of Almkvist (Modified Fig. 2 below - K) is shown (see Figs. 1-2) and described (Para 98 - “…a first valve 15 positioned in the first bypass conduit 14 for controlling air flow to the second conduit 11…”) as being in fluid communication with the interstage duct (11).   
Applicant has argued claims 2-3, 5-13, and 15 are allowable for the same reasons as indicated above regarding claims 1 and 14 (see Remarks filed 10/27/22 at pages 8-10).  The Examiner does not find this argument persuasive for the same reason as indicated above regarding claims 1 and 14.

Claim Objections
Claim 14 is objected to because of the following informalities:  
“the bypass valve” in line 6 should be --a bypass valve--;
“a bypass valve” in line 9 should be --the bypass valve--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almkvist et al. (U.S. 2015/0139777).

    PNG
    media_image1.png
    708
    906
    media_image1.png
    Greyscale


Re claim 1:
Almkvist discloses a multi-stage turbocharger unit (2, turbocharger system - Para 98) for an internal combustion engine (1, engine - Para 98), comprising an intake passage (9, first conduit - Para 98) for supplying charged air to the engine (1)(see Figs. 1-2) having a first compressor (Modified Fig. 2 above - A) and a second compressor (Modified Fig. 2 above - B) which are fluid-communicatively connected via an interstage duct (11, second conduit - Para 98), and a one-way bypass valve (15, first valve - Para 98 (a type of one-way bypass valve as shown in Fig. 2 and as described in Para 101)) configured to counteract a negative pressure (Para 101 - “…the first valve 15 is a passive valve that opens when a lower pressure is present in the second conduit 11 relative to the first conduit 9, i.e., an underpressure in the second conduit 11 compared to the first conduit 9...”) in the interstage duct (11) by supplying intake air through an outlet port (Modified Fig. 2 above - K (person having ordinary skill in the art would recognize element K as a type of outlet port of element 15)) of the bypass valve (15) directly connected to the interstage duct (11)(see Modified Fig. 2 above - element K is shown directly connected to element 11 as element K is shown in fluid communication with element 11 (consistent with claimed invention as Para 59 of 20200362751 (PGPUB for instant application) states “…the bypass line may have …a second end which is fluid-communicatively connected, i.e. directly connected, to the inlet port of the bypass valve…” (equates “directly connected” to “fluid-communicatively connected” by use of “i.e.”))) into the interstage duct (11) by bypassing the first compressor (Modified Fig. 2 above - B) when an interstage pressure prevailing in the interstage duct falls below a threshold value (Para 101 - “…the first valve 15 is a passive valve that opens when a lower pressure is present in the second conduit 11 relative to the first conduit 9, i.e., an underpressure in the second conduit 11 compared to the first conduit 9…” (lower pressure in second conduit relative to first conduit is a type of threshold pressure))(see Figs. 1-2), the threshold value equal to a bypass pressure prevailing at an inlet port (14b, second portion - Para 105 (a type of inlet port of element 15 as shown in Fig. 2)) of the bypass valve (15)(Para 101), and the negative pressure being created when the interstage pressure is lower than the bypass pressure (see Figs. 1-2 and Para 101 - “…the first valve 15 is a passive valve that opens when a lower pressure is present in the second conduit 11 relative to the first conduit 9, i.e., an underpressure in the second conduit 11 compared to the first conduit 9…”) 
Re claim 2:
Almkvist discloses the multi-stage turbocharger unit (2) according to claim 1 (as described above), wherein the bypass valve (15) is configured to supply ambient air or non-charged intake air into the interstage duct (11)(see Fig. 2 and Para 106 - “…the first bypass conduit 14 comprises a first portion 14a connecting the second conduit 11 to the first valve 15 and a second portion 14b connecting the first valve essentially directly to ambient air…”).
Re claim 3:
Almkvist discloses the multi-stage turbocharger unit (2) according to claim 1 (as described above), wherein the bypass valve (15) is configured to open a flow path (14, bypass conduit - Para 98) for supplying intake air into the interstage duct (11) when the interstage pressure falls below the threshold value and to close the flow path (14) when the interstage pressure reaches or exceeds the threshold value (Para 101 - “…the first valve 15 is a passive valve that opens when a lower pressure is present in the second conduit 11 relative to the first conduit 9, i.e., an underpressure in the second conduit 11 compared to the first conduit 9. The first valve 15 then closes the first bypass conduit 14 when the low pressure turbocharger 4 is synchronized with the high pressure turbocharger, i.e. has revved up to a speed that eliminates the underpressure so the high pressure turbocharger 3 is provided sufficient amount of air. For example, when the engine 1 has reached a new status quo, the low pressure turbocharger 4 provides overpressure in the second conduit 11…”).
Re claim 5:
Almkvist discloses the multi-stage turbocharger unit (2) according to claim 1 (as described above), wherein the bypass valve (15) is a passive valve (Para 101 - “…first valve 15 is a passive valve…”).
Re claim 6:
Almkvist discloses the multi-stage turbocharger unit (2) according to claim 1 (as described above), wherein the bypass valve (15) is the one-way valve (Para 101 - “…the first valve 15 is a passive valve that opens when a lower pressure is present in the second conduit 11 relative to the first conduit 9, i.e., an underpressure in the second conduit 11 compared to the first conduit 9. The first valve 15 then closes the first bypass conduit 14 when the low pressure turbocharger 4 is synchronized with the high pressure turbocharger, i.e. has revved up to a speed that eliminates the underpressure so the high pressure turbocharger 3 is provided sufficient amount of air. For example, when the engine 1 has reached a new status quo, the low pressure turbocharger 4 provides overpressure in the second conduit 11…” (described function is that of a one-way valve)) or a check valve which is configured to allow a flow of air from the inlet port (14b) of the bypass valve (15) to the interstage duct (11) and to block the flow of intake air from the interstage duct (11) to the inlet port (14b) via the bypass valve (15)(see Fig. 2 and Para 101).
Re claim 8:
Almkvist discloses the multi-stage turbocharger unit (2) according to claim 1 (as described above), wherein the bypass valve (15) is configured to direct intake air flowing through the intake passage (9) upstream of the first compressor to the interstage duct (11)(see Fig. 1 and Para 101).

    PNG
    media_image2.png
    790
    979
    media_image2.png
    Greyscale



Re claim 9:
Almkvist discloses the multi-stage turbocharger unit (2) according to claim 8 (as described above), further comprising a bypass line (Modified Fig. 1 above - A) having a first end (Modified Fig. 1 above - B) which opens into an intake line (Modified Fig. 1 above - C) of the intake passage (9) arranged upstream of the first compressor (Modified Fig. 2 above - A) and a second end (Modified Fig. 1 above - D) which is fluid-communicatively connected to an inlet port (Modified Fig. 1 above - E) of the bypass valve (15)(see Modified Fig. 1 above and Para 101).
Re claim 10
Almkvist discloses the multi-stage turbocharger unit (2) according to claim 1 (as described above), wherein the intake passage (9) comprises an intake line (Modified Fig. 2 above - C) fluid-communicatively connected to and arranged upstream of the first compressor (Modified Fig. 2 above - A)(see Modified Fig. 2 above), and wherein the turbocharger unit (2) further comprises a bypass line (Modified Fig. 2 above - D) fluid-communicatively connected to and arranged upstream of the bypass valve (15)(see Modified Fig. 2 above), wherein a 3bypass flow guided through the bypass line is provided separately from an intake flow guided through the intake line (see Modified Fig. 2 above and Para 106 - “…the first bypass conduit 14 comprises a first portion 14a connecting the second conduit 11 to the first valve 15 and a second portion 14b connecting the first valve essentially directly to ambient air…”).
Re claim 13:
Almkvist discloses an internal combustion engine (1) comprising the multi-stage turbocharger unit (2) according to claim 1 (as described above)(see Figs. 1-2).
Re claim 14:
Almkvist discloses a method for operating a multi-stage turbocharger unit (2, turbocharger system - Para 98) installed in an internal combustion engine (1, engine - Para 98) having an intake passage (9, first conduit - Para 98) being provided with a first compressor (Modified Fig. 2 above - A) and a second compressor (Modified Fig. 2 above - B) for supplying charged air to the engine (1)(see Figs. 1-2), wherein the first compressor (Modified Fig. 2 above - A) and the second compressor (Modified Fig. 2 above - B) are fluid-communicatively connected via an interstage duct (11, second conduit - Para 98)(see Figs. 1-2), the method comprises a step of counteracting a negative pressure (Para 101 - “…the first valve 15 is a passive valve that opens when a lower pressure is present in the second conduit 11 relative to the first conduit 9, i.e., an underpressure in the second conduit 11 compared to the first conduit 9...”) in the interstage duct (11) by supplying intake air through an outlet port (Modified Fig. 2 above - K (person having ordinary skill in the art would recognize element K as a type of outlet port of element 15)) of the bypass valve (15, first valve - Para 98 (a type of one-way bypass valve as shown in Fig. 2 and as described in Para 101)) directly connected to the interstage duct (11)(see Modified Fig. 2 above - element K is shown directly connected to element 11 as element K is shown in fluid communication with element 11 (consistent with claimed invention as Para 59 of 20200362751 (PGPUB for instant application) states “…the bypass line may have …a second end which is fluid-communicatively connected, i.e. directly connected, to the inlet port of the bypass valve.…” (equates “directly connected” to “fluid-communicatively connected” by use of “i.e.”))) into the interstage duct (11) by bypassing the first compressor (Modified Fig. 2 above - A) when an interstage pressure prevailing in the interstage duct (11) falls below a threshold 4value (Para 101 - “…the first valve 15 is a passive valve that opens when a lower pressure is present in the second conduit 11 relative to the first conduit 9, i.e., an underpressure in the second conduit 11 compared to the first conduit 9…” (lower pressure in second conduit relative to first conduit is a type of threshold pressure))(see Figs. 1-2), the threshold value equal to a bypass pressure prevailing at an inlet port of a bypass valve (15)(Para 101), and the negative pressure being created when the interstage pressure is lower than the bypass pressure (see Figs. 1-2 and Para 101 - “…the first valve 15 is a passive valve that opens when a lower pressure is present in the second conduit 11 relative to the first conduit 9, i.e., an underpressure in the second conduit 11 compared to the first conduit 9…”).
Re claim 15:
Almkvist discloses the method according to claim 14 (as described above), wherein the step of supplying intake air to the interstage duct (11)(Para 101) is performed during a transient operation of the engine (1)(Para 12 - “…When the engine goes from low engine load to high …One benefit of having the possibility to bypass the low pressure turbocharger occurs during such events since the late response of the low pressure turbocharger compared to the high pressure turbocharger would otherwise create an under pressure…The underpressure between the second conduit and the ambient air and/or the first conduit may be eliminated by bypassing the low pressure turbocharger…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Almkvist et al. (U.S. 2015/0139777), as applied to claim 1 above, in view of Yanagisawa et al. (U.S. 2004/0194463).
Re claim 7:
Almkvist discloses the multi-stage turbocharger unit (2) according to claim 1 (as described above).
Almkvist fails to disclose wherein the bypass valve is a reed valve.
Yanagisawa teaches wherein a bypass valve (13a, check valves - Para 37 (shown as a type of bypass valve in Fig. 1)) is a reed valve (Para 37 - “…a reed valve is used as …13a…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bypass valve of Almkvist after the bypass valve of Yanagisawa for the advantage of being able to open and close at quite short cycle response (Yanagisawa; Para 52 - “if a reed valve etc. is used for the check valves 13a and 13b, the check valves 13a and 13b can open and close appropriately at quite short cycle”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Almkvist et al. (U.S. 2015/0139777), as applied to claim 10 above, in view of Severinsky et al. (U.S. 6,338,391).

    PNG
    media_image3.png
    588
    739
    media_image3.png
    Greyscale

Re claim 11:
Almkvist discloses the multi-stage turbocharger unit (2) according to claim 10 (as described above), wherein the intake line (Modified Fig. 2 above - C) comprises a first end (Modified Fig. 2 above - E) connected to a first air filter (36, filters - Para 113)(see Modified Fig. 2 above) and a second end (Modified Fig. 2 above - F) connected to an inlet port (Modified Fig. 2 above - G) of the first compressor (Modified Fig. 2 above - A)(see Modified Fig. 2 above), and wherein the bypass line (Modified Fig. 2 above - D) comprises a first end (Modified Fig. 2 above - H) and a second end (Modified Fig. 2 above - I) connected to an inlet port (Modified Fig. 2 above - J) of the bypass valve (15)(see Modified Fig. 2 above).
Almkvist fails to disclose the first end of the bypass line connected to a second filter.
Severinsky teaches a first end (Severinsky Modified Fig. 1 above - D) of a bypass line (Severinsky Modified Fig. 1 above - A) connected to a second filter (124, second filter - Col. 12, Line 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bypass line of Almkvist after that of Severinsky (thereby including the second filter of Severinsky in the bypass line of Almkvist) for the advantage of filtering the air (Severinsky; Col. 12, Line 29 - “…air filter…”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Almkvist et al. (U.S. 2015/0139777) in view of Severinsky et al. (U.S. 6,338,391), as applied to claim 11 above, and further in view of Makkapati et al. (U.S. 2017/0130658).
Re claim 12:
Almkvist/Severinsky teaches the multi-stage turbocharger unit according to claim 11 (as described above).
Almkvist/Severinsky fails to disclose wherein the bypass valve is further configured to be actuated for a predetermined period of time to supply charged air from the interstage duct to the second air filter when the interstage pressure exceeds a further threshold value.
Makkapati teaches wherein a bypass valve (27, compressor bypass valve - Para 48) is configured to be actuated for a predetermined period of time (Para 53 - “27 may be opened when one or more of a boost pressure downstream of the first compressor 60 increases above the desired boost level” (opening 27 while pressure downstream of 60 is above the desired boost level is actuating 27 for a type of predetermined period of time because the time when the valve is actuated has been predetermined as a time when boost pressure downstream of 60 is above the desired boost level)) to supply charged air (Para 53 - “boosted intake air from downstream of the first compressor”) from an interstage duct (34, boost passage - Para 48 (a type of interstage duct as it is shown in Fig. 1 as passage between elements 60 and 150)) when an interstage pressure (Para 53 - “boost pressure downstream of the first compressor 60”) exceeds a further threshold value (Para 53 - “…the desired boost level…” (a type of further threshold value as Makkapati teaches, in Para 58, “27 may be opened during engine operating conditions where the pressure at the outlet 55 of the compressor and/or in the volume of the intake 125 between compressor 60 and compressor 150 is less than a threshold (e.g., barometric pressure)”)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the actuation/opening of the bypass valve of Almkvist after the actuation/opening of the bypass valve of Makkapati for the advantage of reducing and/or preventing compressor surge (Makkapati; Col. 53 - “As such, compressor surge may be reduced and/or prevented by opening the CRV 27”).
In the combined Almkvist/Severinsky/Makkapati, the bypass valve (Almkvist; 15) is further configured to be actuated for a predetermined period of time (Makkapati; Para 53 - “27 may be opened when one or more of a boost pressure downstream of the first compressor 60 increases above the desired boost level”) to supply charged air from the interstage duct (Almkvist; 11) to the second filter (Severinsky; 124 (included at first end of Almkvist’s bypass line as described above)) when an interstage pressure (Almkvist; see Fig. 2 at 11) exceeds a further threshold value (Makkapati; Para 53 - “…the desired boost level…”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/14/22